Title: To George Washington from Charles Barbier de La Serre, 5 November 1792
From: Barbier de La Serre, Nicolas-Marie-Charles
To: Washington, George


  Baltimore, 5 Nov. 1792. Seeks employment in the U.S. military service, having decided to leave his native France. He cites his attendance at the French military school at Douaï, his eight years of experience in the French artillery, and his knowledge of fortification and the moving of convoys. Although he has forgotten the English that he once knew, he says that he will strenuously apply himself to relearning the language.
